Exhibit 10.2
 
 




SHARE EXCHANGE AGREEMENT
 
    This SHARE EXCHANGE AGREEMENT (this “Agreement”) is entered into as of this
11th day of February 2011, by and among Zhongtian Mould Technologies, Inc., a
Cayman Islands corporation (“Cayman Zhongtian”), Sino-Mould International
Company Limited (the “Company”), a Hong Kong corporation, Jinjiang Zhongtian
Mould Co., Limited, a corporation formed under the laws of the People’s Republic
of China  (“Zhongtian”) and a wholly owned subsidiary of the Company, and
Zhongmo Investment Holdings Corp., a British Virgin Islands corporation, and Eon
Capital International Inc., a British Virgin Islands corporation, who are the
sole shareholders of the Company (collectively, the “Sellers” and, together with
the Company and Zhongtian, the “Seller Group”).
 
    WHEREAS, Cayman Zhongtian proposes to acquire 100% of the issued and
outstanding equity securities of the Company (the “Company Shares”) from the
Sellers in exchange (the “Exchange”) for the issuance by Cayman Zhongtian to the
Sellers and/or the Sellers’ designees of 18,100,000 newly issued shares (the
“Exchange Shares”) of Cayman Zhongtian’s common stock, par value U.S.$0.001 per
share (the “Common Stock”) representing an aggregate of approximately 99.45% of
the issued and outstanding shares of Common Stock immediately following the
Closing, and the Sellers desire to exchange their respective Company Shares for
the Exchange Shares on the terms described herein;
 
    NOW THEREFORE, on the basis of the foregoing stated premises and for and in
consideration of the mutual covenants and agreements hereinafter set forth and
the mutual benefits to the parties to be derived here from, and intending to be
legally bound hereby, it is hereby agreed as follows:
 
ARTICLE I
PLAN OF EXCHANGE
 
1.01           The Exchange.
 
(a)  On the terms and subject to the conditions set forth in this Agreement, on
the Closing Date each Seller shall assign, transfer and deliver, free and clear
of all Liens, all of the Company Shares owned by such Seller to Cayman
Zhongtian.
 
(b)  In consideration of the transfer of the Company Shares to Cayman Zhongtian
by the Sellers, Cayman Zhongtian shall cause the Exchange Shares to be issued to
the Sellers and/or the Sellers’ designees in the amounts set forth on Exhibit A
hereto, representing in the aggregate approximately 99.45% of the issued and
outstanding shares of Common Stock immediately following the Closing.
 
(c)  On the Closing Date, each shareholder of the Company shall, on surrender of
its certificate or certificates representing the Company Shares owned by such
shareholder, be entitled to receive the Exchange Shares.
 
 
 
 
 

--------------------------------------------------------------------------------

 
(d)      No certificates or scrip representing fractional shares or book-entry
credit of the same shall be issued upon the surrender of the Company Shares for
the Exchange Shares.  Each shareholder who receives Exchange Shares who would
otherwise have been entitled to receive a fraction of a share of Common Stock
shall have such fractional share rounded up to the nearest whole number.


1.02           Closing.  Unless this Agreement shall have been terminated and
the transactions herein contemplated shall have been abandoned pursuant to
Article VII and subject to the satisfaction or waiver of the conditions set
forth in Article VI, the closing of the Exchange (the “Closing of the Exchange”
or “Closing”) will take place at 10:00 a.m. on February 11, 2011 upon
satisfaction of the conditions set forth in Article VI (or as soon as
practicable thereafter following satisfaction or waiver of the conditions set
forth in Article VI) (the “Closing Date”), at the office of Troutman Sanders LLP
in New York, unless another date, time or place is agreed to in writing by the
parties hereto.
 
1.03           Officers and Directors. Upon the Effective Time of the Exchange,
all officers of Cayman Zhongtian shall have resigned and Cayman Zhongtian shall
have taken all action to cause ZHUANG Heping to be elected to its Board of
Directors as Chairman of the Board and Chief Executive of Officer, and its
officers to consist of the following: Mr. CHEN Fajin, as President, XIE Weizhi,
as Vice President and CHEN Xinfa, as Vice President and R&D Director.
 
1.05           Registration Exemption.  It is intended that the Exchange Shares
to be issued pursuant to this Agreement will be issued pursuant to Section 4(2)
of the Securities Act of 1933, as amended (the “Securities Act”) and therefore
shall not require registration under the Securities Act or any other applicable
law.
 
1.06           Restrictive Legends.  Certificates evidencing the Exchange Shares
pursuant to this Agreement may bear the following legend, and any other legend
required by the laws of any jurisdiction in which a holder of Exchange Shares
resides, and any legend required by applicable law, including without
limitation, any legend that will be useful to aid compliance with Regulation D
or other regulations adopted by the SEC under the Securities Act:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS TRANSFERRED PURSUANT TO
A VALID EXEMPTION FROM REGISTRATION AVAILABLE UNDER SUCH ACT.”
 
1.07           Closing Events.  At the Closing, the parties shall execute,
acknowledge, and deliver (or shall ensure to be executed, acknowledged, and
delivered), any and all certificates, opinions, financial statements, schedules,
agreements, resolutions, rulings and such other documents and instruments
required by this Agreement to be so delivered at or prior to the Closing,
together with such other items as may be reasonably requested by the parties
hereto and their respective legal counsel in order to effectuate or evidence the
transactions contemplated hereby.
 
 
2

 
 

--------------------------------------------------------------------------------

 
ARTICLE II
REPRESENTATIONS, COVENANTS AND WARRANTIES OF THE SELLER GROUP
 
2.01   The Seller Group hereby represent and warrant to Cayman Zhongtian as set
forth in this Article II.   As used herein, the term “knowledge of the Company”
or similar language refers to the actual knowledge of the executive officers and
directors of the Company.
 
(a)  Organization, Standing and Corporate Power. The Company is duly organized,
validly existing and in good standing under the laws of Hong Kong and has the
requisite corporate power and authority to carry on its business as now being
conducted. The Company is duly qualified or licensed to do business and is in
good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a material adverse
effect (as defined in Section 9.02) with respect to the Company.
 
(b)  Subsidiaries. Zhongtian is duly organized, validly existing and in good
standing under the laws of People’s Republic of China and has the requisite
corporate power and authority to carry on its business as now being conducted.
Zhongtian is duly qualified or licensed to do business and is in good standing
in each jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification or licensing necessary, other
than in such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect with
respect to Zhongtian.  The Company owns all of the outstanding capital stock of
Zhongtian.
 
(c)  Capital Structure. All outstanding shares of capital stock of the Company
are duly authorized, validly issued, fully paid and nonassessable and not
subject to preemptive rights.  Other than the shares being exchanged by the
Sellers in the Exchange hereunder, no shares of capital stock or other equity
securities of the Company are issued, reserved for issuance or outstanding, and
there are no outstanding securities, options, warrants, calls, rights,
commitments, agreements, arrangements or undertakings of any kind to which the
Company is a party or by which it is bound obligating the Company to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
capital stock or other equity or voting securities of the Company or obligating
the Company to issue, grant, extend or enter into any such security, option,
warrant, call, right, commitment, agreement, arrangement or undertaking.
 
(d)  Authority; Noncontravention. The Seller Group has the requisite power and
authority to enter into this Agreement and to perform its obligations hereunder.
The execution and delivery of this Agreement by the Seller Group and the
performance by the Seller Group of its obligations hereunder have been duly
authorized by all necessary action on the part of the Seller Group. This
Agreement has been duly executed and delivered by the Seller Group and
constitutes a valid and binding obligation of the Seller Group, enforceable
against the Seller Group in accordance with its terms. The execution and
delivery of this Agreement do not, and the performance by the Seller Group of
its obligations hereunder will not, conflict with, or result in any breach or
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
or “put” right with respect to any obligation or to loss of a material benefit
under, or result in the creation of any lien upon any of the properties or
assets of the Company under (i) the Articles of Incorporation or Bylaws of the
Company or Zhongtian, (ii) any loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, instrument, permit, concession, franchise
or license applicable to the Company or Zhongtian, or their properties or
assets, or (iii) subject to the governmental filings and other matters referred
to in the following sentence, any judgment, order, decree, statute, law,
ordinance, rule, regulation or arbitration award applicable to the Company or
Zhongtian, or their properties or assets. No consent, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
federal, state or local government or any court, administrative agency or
commission or other governmental authority, agency, domestic or foreign (a
“Governmental Entity”), is required by or with respect to the Seller Group in
connection with the execution and delivery of this Agreement by the Seller Group
or the consummation by the Seller Group of the transactions contemplated hereby.
 
 
3
 
 

--------------------------------------------------------------------------------

 
(e)  Financial Statements. Cayman Zhongtian has received a copy of the audited
consolidated financial statements of the Company and its subsidiaries (including
Zhongtian) for the fiscal year ended December 31, 2009 and 2008 and unaudited
financial statements for the nine-months ended September 30, 2010 (collectively,
the “Financial Statements”). The Financial Statements fairly present, in all
material respects, the consolidated financial condition of the Company at the
dates indicated and its consolidated results of operations and cash flows for
the periods then ended, except for the absence of notes in the September 30,
2010 financial statements.  Since September 30, 2010 (the “Balance Sheet Date”),
there has been no material adverse effect with respect to the Company or its
subsidiaries (including Zhongtian).
 
(f)  Litigation; Compliance with Laws.
 
(i)  There is no suit, action or proceeding or investigation pending or, to the
knowledge of the Seller Group , threatened against or affecting the Company or
Zhongtian or any basis for any such suit, action, proceeding or investigation
that, individually or in the aggregate, could reasonably be expected to have a
material adverse effect with respect to the Company or Zhongtian or prevent,
hinder or materially delay the ability of the Company or Zhongtian to consummate
the transactions contemplated by this Agreement, nor is there any judgment,
decree, injunction, rule or order of any Governmental Entity or arbitrator
outstanding against the Company or Zhongtian having, or which, insofar as
reasonably could be foreseen by the Seller Group, in the future could have, any
such effect.
 
(ii)  The conduct of the business of the Company and Zhongtian complies with all
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
arbitration awards applicable thereto, except where non-compliance would not
have a material adverse effect with respect to the Company or Zhongtian.
 
 
4
 
 

--------------------------------------------------------------------------------

 
ARTICLE III
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF CAYMAN ZHONGTIAN
 
3.01    Cayman Zhongtian represents and warrants to the Company as set forth in
this Article III.
 
(a)  Organization, Standing and Corporate Power. Cayman Zhongtian is (or at
Closing will be) duly organized, validly existing and in good standing under the
laws of Cayman Islands, as is applicable, and has the requisite corporate power
and authority to carry on its business as now being conducted. Cayman Zhongtian
is duly qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect with
respect to Cayman Zhongtian.
 
(b)  Subsidiaries. Cayman Zhongtian has no subsidiaries.
 
(c)  Capital Structure. As of the date of this Agreement, the authorized capital
stock of Cayman Zhongtian consists of 100,000,000 shares of common stock, $0.001
par value, and 10,000,000 shares of preferred stock at $0.001 par value, of
which exactly 100,000 shares of Common Stock are and will issued and outstanding
as of the date of this Agreement and immediately prior to the Exchange
hereunder, and no shares of Cayman Zhongtian common stock or preferred stock or
other securities are issuable upon the exercise of outstanding warrants,
convertible notes, and options and otherwise.  Except as set forth above, no
shares of capital stock or other equity securities of Cayman Zhongtian are
issued, reserved for issuance or outstanding.  All outstanding shares of capital
stock of Cayman Zhongtian are, and all shares which may be issued pursuant to
this Agreement will be, when issued, duly authorized, validly issued, fully paid
and nonassessable, not subject to preemptive rights, and issued in compliance
with all applicable state and federal laws concerning the issuance of
securities.  There are no outstanding bonds, debentures, notes or other
indebtedness or other securities of Cayman Zhongtian having the right to vote
(or convertible into, or exchangeable for, securities having the right to vote)
on any matters on which shareholders of Cayman Zhongtian may vote.  Except as
set forth above, there are no outstanding securities, options, warrants, calls,
rights, commitments, agreements, arrangements or undertakings of any kind to
which Cayman Zhongtian or any of its subsidiaries is a party or by which any of
them is bound obligating Cayman Zhongtian or any its subsidiaries to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
capital stock or other equity securities of Cayman Zhongtian or any of its
subsidiaries or obligating Cayman Zhongtian or any of its subsidiaries to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
capital stock or other equity securities of Cayman Zhongtian or any of its
subsidiaries or obligating Cayman Zhongtian or any of its subsidiaries to issue,
grant, extend or enter into any such security, option, warrant, call, right,
commitment, agreement, arrangement or undertaking. There are no outstanding
contractual obligations, commitments, understandings or arrangements of Cayman
Zhongtian or any of its subsidiaries to repurchase, redeem or otherwise acquire
or make any payment in respect of any shares of capital stock of Cayman
Zhongtian or any of its subsidiaries.
 
5
 
 

--------------------------------------------------------------------------------

 
(d)  Authority; Noncontravention. Cayman Zhongtian has all requisite corporate
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement by
Cayman Zhongtian  and the consummation by Cayman Zhongtian of the transactions
contemplated by this Agreement have been (or at Closing will have been) duly
authorized by all necessary corporate action on the part of Cayman Zhongtian.
This Agreement has been duly executed and delivered by and constitutes a valid
and binding obligation of each of Cayman Zhongtian, enforceable against each
such party in accordance with its terms. The execution and delivery of this
agreement do not, and the consummation of the transactions contemplated by this
Agreement and compliance with the provisions of this Agreement will not,
conflict with, or result in any breach or violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of or “put” right with respect to any
obligation or to loss of a material benefit under, or result in the creation of
any lien upon any of the properties or assets of Cayman Zhongtian or any of its
subsidiaries under (i) the articles of incorporation or bylaws of Cayman
Zhongtian  or the comparable charter or organizational documents of any other
subsidiary of Cayman Zhongtian, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise or license applicable to Cayman Zhongtian, or any other subsidiary of
Cayman Zhongtian or their respective properties or assets, or (iii) subject to
the governmental filings and other matters referred to in the following
sentence, any judgment, order, decree, statute, law, ordinance, rule, regulation
or arbitration award applicable to Cayman Zhongtian, or any other subsidiary of
Cayman Zhongtian or their respective properties or assets, other than, in the
case of clauses (ii) and (iii), any such conflicts, breaches, violations,
defaults, rights, losses or liens that individually or in the aggregate could
not have a material adverse effect with respect to Cayman Zhongtian or could not
prevent, hinder or materially delay the ability of Cayman Zhongtian to
consummate the transactions contemplated by this Agreement. No consent,
approval, order or authorization of, or registration, declaration or filing
with, or notice to, any Governmental Entity is required by or with respect to
Cayman Zhongtian, or any other subsidiary of Cayman Zhongtian in connection with
the execution and delivery of this Agreement by Cayman Zhongtian  or the
consummation by Cayman Zhongtian , as the case may be, of any of the
transactions contemplated by this Agreement, except for compliance with
applicable rules of the SEC, including without limitation, the filing of a
Current Report on Form 8-K regarding the consummation of the Exchange.
 
(e)  Conversion from Nevada Predecessor.  Effective on January 14, 2011, Tianyu
Steel Inc., a Nevada corporation formerly known as Europa Acquisition II, Inc.
(“Europa”), effected a conversion transaction under, pursuant to and in
accordance with Section 92A.105 of the Nevada Revised Statues.  As a result of
such conversion, Europa was converted from Nevada and continued in the Cayman
Islands as Cayman Zhongtian (the “Conversion”).  Europa was at the time of the
Conversion a reporting company subject to the requirements of Section 13 of the
Securities and Exchange Act of 1934 (the “Exchange Act”) by virtue of its filing
of a Form 10 (SEC File No. 000-54038).
 
(f)  Succession Under U.S. Securities Laws.  The Conversion constituted a
“succession” for purposes of Rule 12g-3(a) under the Exchange Act.  Without
limiting the foregoing, as a result of the Conversion, and by virtue of Rule
12g-3 under the Exchange Act, (i) the Common Stock of Cayman Zhongtian is
registered under Section 12g of the Exchange Act, (ii) Cayman Zhongtian is a
reporting company subject to the requirements of Section 13 of the Exchange Act,
(iii) Cayman Zhongtian succeeded to the SEC file No., 000-54038, of Europa, (iv)
Cayman Zhongtian is deemed to have filed all reports, schedules, forms,
statements and other documents as required by the Securities and Exchange
Commission (the “SEC”) since the registration of the shares of common stock of
Europa, (v) Cayman Zhongtian may take into account Europa’s reporting history
under the Exchange Act in determining its eligibility to use any Form under the
Exchange Act or the Securities Act of 1933 and for determining the compliance by
Cayman Zhongtian with the current public information requirements of Rule
144(c)(1) under the Securities Act, and (vi) persons who have filed ownership
reports on Schedule 13D or 13G for shares of Europa will not be required to file
any additional or amended statements on Schedule 13D or 13G as a result of the
Conversion, provided they note in their next subsequent filing that Cayman
Zhongtian is the successor to Europa.
 
 
6
 
 

--------------------------------------------------------------------------------

 
(g)  SEC Documents.  Cayman Zhongtian has delivered or made available to the
Company all reports, schedules, forms, statements and other documents filed with
the SEC by Cayman Zhongtian or Europa (collectively, and in each case including
all exhibits and schedules thereto and documents incorporated by reference
therein, the “Cayman Zhongtian SEC Documents”). As of their respective dates,
Cayman Zhongtian SEC Documents complied in all material respects with the
requirements of the Securities Act or the Securities Exchange Act of 1934, as
the case may be, and the rules and regulations of the SEC promulgated thereunder
applicable to such Cayman Zhongtian SEC Documents, and none of Cayman Zhongtian
SEC Documents (including any and all consolidated financial statements included
therein) as of such date contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Except to the extent revised or superseded by a
subsequent filing with the SEC (a copy of which has been provided to the Company
prior to the date of this Agreement), none of Cayman Zhongtian SEC Documents, to
the knowledge of Cayman Zhongtian’s management, contains any untrue statement of
a material fact or omits to state any material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(h)  Financial Statements.  The consolidated financial statements of Cayman
Zhongtian included in such Cayman Zhongtian SEC Documents comply as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with generally accepted accounting principles (except, in the case of
unaudited consolidated quarterly statements, as permitted by Form 10-Q of the
SEC) applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly present the consolidated financial
position of Cayman Zhongtian and its consolidated subsidiaries as of the dates
thereof and the consolidated results of operations and changes in cash flows for
the periods then ended (subject, in the case of unaudited quarterly statements,
to normal year-end audit adjustments as determined by Cayman Zhongtian’s
independent accountants). Except as set forth in Cayman Zhongtian SEC Documents,
at the date of the most recent audited financial statements of Cayman Zhongtian
included in Cayman Zhongtian SEC Documents, neither Cayman Zhongtian nor any of
its subsidiaries had, and since such date neither Cayman Zhongtian nor any of
such subsidiaries has incurred, any liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise) which, individually or in
the aggregate, could reasonably be expected to have a material adverse effect
with respect to Cayman Zhongtian.  As of the Closing Date, Cayman Zhongtian has
no liabilities or obligations of any nature (whether accrued, absolute,
contingent or otherwise).
 
 
7
 
 

--------------------------------------------------------------------------------

 
(i)  Absence of Certain Changes or Events.  Except as disclosed in Cayman
Zhongtian SEC Documents, since the date of the most recent financial statements
included in Cayman Zhongtian SEC Documents, Cayman Zhongtian has conducted its
business only in the ordinary course consistent with past practice in light of
its current business circumstances, and there is not and has not been: (i) any
material adverse change with respect to Cayman Zhongtian; (ii) any condition,
event or occurrence which, individually or in the aggregate, could reasonably be
expected to have a material adverse effect or give rise to a material adverse
change with respect to Cayman Zhongtian; (iii) any event which, if it had taken
place following the execution of this Agreement, would not have been permitted
by Section 4.02 without the prior consent of the Company; or (iv) any condition,
event or occurrence which could reasonably be expected to prevent, hinder or
materially delay the ability of Cayman Zhongtian to consummate the transactions
contemplated by this Agreement.
 
(j)  Litigation; Labor Matters; Compliance with Laws.
 
(i)  There is no suit, action or proceeding or investigation pending or, to the
knowledge of Cayman Zhongtian, threatened against or affecting Cayman Zhongtian
or any basis for any such suit, action, proceeding or investigation that,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect with respect to Cayman Zhongtian or prevent, hinder or
materially delay the ability of Cayman Zhongtian to consummate the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against
Cayman Zhongtian having, or which, insofar as reasonably could be foreseen by
Cayman Zhongtian, in the future could have, any such effect.
 
(ii)  Cayman Zhongtian is not a party to, or bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of any proceeding asserting that it
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to Cayman Zhongtian.
 
(iii)  The conduct of the business of Cayman Zhongtian complies with all
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
arbitration awards applicable thereto, except where non-compliance would not
have a material adverse effect with respect to Cayman Zhongtian or the Company.
 
(k)  Benefit Plans. Cayman Zhongtian is not a party to any Benefit Plan under
which Cayman Zhongtian currently has an obligation to provide benefits to any
current or former employee, officer or director of Cayman Zhongtian.
 
(l)  Certain Employee Payments.  Cayman Zhongtian is not a party to any
employment agreement which could result in the payment to any current, former or
future director or employee of Cayman Zhongtian of any money or other property
or rights or accelerate or provide any other rights or benefits to any such
employee or director as a result of the transactions contemplated by this
Agreement, whether or not (i) such payment, acceleration or provision would
constitute a “parachute payment” (within the meaning of Section 280G of the
Code), or (ii) some other subsequent action or event would be required to cause
such payment, acceleration or provision to be triggered.
 
 
8
 
 

--------------------------------------------------------------------------------

 
(m)  Tax Returns and Tax Payments.  Cayman Zhongtian has timely filed all Tax
Returns required to be filed by it, has paid all Taxes shown thereon to be due
and has provided adequate reserves in its financial statements for any Taxes
that have not been paid, whether or not shown as being due on any returns. No
material claim for unpaid Taxes has been made or become a lien against the
property of Cayman Zhongtian or is being asserted against Cayman Zhongtian, no
audit of any Tax Return of Cayman Zhongtian is being conducted by a tax
authority, and no extension of the statute of limitations on the assessment of
any Taxes has been granted by Cayman Zhongtian and is currently in effect, as of
the date of this Agreement.
 
(n)  Environmental Matters.  Cayman Zhongtian is in material compliance with all
applicable Environmental Laws.
 
(o)  Contracts.  Cayman Zhongtian is not a party to any contract, agreement,
understanding, commitment, obligation or other arrangement, whether written or
oral, except as set forth as follows: ____________________ [NONE]
____________.  Cayman Zhongtian is not, or has not, received any notice or has
any knowledge that any other party is, in default in any respect under any
contract or other arrangement; and there has not occurred any event that with
the lapse of time or the giving of notice or both would constitute such a
default.
 
(p)  Board Recommendation. The Board of Directors of Cayman Zhongtian has
unanimously determined that the terms of the Exchange are fair to and in the
best interests of the shareholders of Cayman Zhongtian.
 
ARTICLE IV
COVENANTS RELATING TO CONDUCT OF BUSINESS PRIOR TO EXCHANGE
 
4.01    Conduct of the Company and Cayman Zhongtian. From the date of this
Agreement and until the Effective Time of the Exchange, or until the prior
termination of this Agreement, the Company and Cayman Zhongtian, shall not,
unless mutually agreed to in writing:
 
(i)  engage in any transaction, except in the normal and ordinary course of
business, or create or suffer to exist any lien or other encumbrance upon any of
their respective assets or which will not be discharged in full prior to the
Effective Time of the Exchange;
 
(ii)  sell, assign or otherwise transfer any of their assets, or cancel or
compromise any debts or claims relating to their assets, other than for fair
value, in the ordinary course of business, and consistent with past practice;
 
(iii)  fail to use reasonable efforts to preserve intact their present business
organizations, keep available the services of their employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, to the end that its good will and on­going business not
be impaired prior to the Effective Time of the Exchange;
 
9
 
 

--------------------------------------------------------------------------------

 
(iv)  except for matters related to complaints by former employees related to
wages, suffer or permit any material adverse change to occur with respect to the
Company and Cayman Zhongtian or their business or assets;
 
(v)  not take any action that would cause a material breach of the
representations and warranties contained herein; or make any material change
with respect to their business in accounting or bookkeeping methods, principles
or practices, except as required by GAAP.
 
ARTICLE V
ADDITIONAL AGREEMENTS
 
5.01    Access to Information; Confidentiality.
 
(a)  The Company shall, and shall cause its officers, employees, counsel,
financial advisors and other representatives to, afford to Cayman Zhongtian and
its representatives reasonable access during normal business hours during the
period prior to the Effective Time of the Exchange to its and to Zhongtian’
properties, books, contracts, commitments, personnel and records and, during
such period, the Company shall, and shall cause its and Zhongtian’s officers,
employees and representatives to, furnish promptly to Cayman Zhongtian all
information concerning their respective business, properties, financial
condition, operations and personnel as such other party may from time to time
reasonably request. For the purposes of determining the accuracy of the
representations and warranties of Cayman Zhongtian  set forth herein and
compliance by Cayman Zhongtian  of their respective obligations hereunder,
during the period prior to the Effective Time of the Exchange, Cayman Zhongtian
shall provide the Company and its representatives with reasonable access during
normal business hours to its properties, books, contracts, commitments,
personnel and records as may be necessary to enable the Company to confirm the
accuracy of the representations and warranties of Cayman Zhongtian  set forth
herein and compliance by Cayman Zhongtian  of their obligations hereunder, and,
during such period, Cayman Zhongtian shall, and shall cause its subsidiaries,
officers, employees and representatives to, furnish promptly to the Company upon
its request (i) a copy of each report, schedule, registration statement and
other document filed by it during such period pursuant to the requirements of
federal or state securities laws and (ii) all other information concerning its
business, properties, financial condition, operations and personnel as such
other party may from time to time reasonably request. Except as required by law,
each of the Company and Cayman Zhongtian will hold, and will cause its
respective directors, officers, employees, accountants, counsel, financial
advisors and other representatives and affiliates to hold, any nonpublic
information in confidence.
 
(b)  No investigation pursuant to this Section 5.01 shall affect any
representations or warranties of the parties herein or the conditions to the
obligations of the parties hereto.
 
5.02   Best Efforts. Upon the terms and subject to the conditions set forth in
this Agreement, each of the parties agrees to use its best efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Exchange and the other transactions contemplated by this
Agreement. Cayman Zhongtian and the Company will use their best efforts and
cooperate with one another (i) in promptly determining whether any filings are
required to be made or consents, approvals, waivers, permits or authorizations
are required to be obtained (or, which if not obtained, would result in an event
of default, termination or acceleration of any agreement or any put right under
any agreement) under any applicable law or regulation or from any governmental
authorities or third parties, including parties to loan agreements or other debt
instruments and including such consents, approvals, waivers, permits or
authorizations as may be required to transfer the assets and related liabilities
of the Company to Cayman Zhongtian in promptly making any such filings, in
furnishing information required in connection therewith and in timely seeking to
obtain any such consents, approvals, permits or authorizations and (ii) in
facilitating each other’s due diligence investigations. Cayman Zhongtian and the
Company shall mutually cooperate in order to facilitate the achievement of the
benefits reasonably anticipated from the Exchange.
 
 
10
 
 

--------------------------------------------------------------------------------

 
5.03       Public Announcements. Cayman Zhongtian , on the one hand, and the
Company, on the other hand, will consult with each other before issuing, and
provide each other the opportunity to review and comment upon, any press release
or other public statements with respect to the transactions contemplated by this
Agreement and shall not issue any such press release or make any such public
statement prior to such consultation, except as may be required by applicable
law or court process. The parties agree that the initial press release or
releases to be issued with respect to the transactions contemplated by this
Agreement shall be mutually agreed upon prior to the issuance thereof.
Notwithstanding the foregoing, Company may disclose the contemplated Exchange in
letters to the Company’s optionees for purposes of fulfilling the Company’s
obligations under the Company option plan, if any, to the said optionees.
 
5.04       Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses, it being understood that the costs and expenses
incurred by Cayman Zhongtian shall be paid by the controlling shareholders of
Cayman Zhongtian; provided, however, that, the foregoing notwithstanding, the
Company and/or the Seller Group, on the one hand, and the
controlling  shareholder of Cayman Zhongtian, on the other hand, shall each pay
and be responsible for one-half of the fees associated with the opinion from
Cayman Zhongtian’s legal counsel, to the Company that the terms, conditions and
structure of this Exchange satisfy the laws of Cayman Islands, as contemplated
by Section 6.01(b)(ix) hereof.
 
5.05       Directorships. Upon the Effective Time of the Exchange, all officers
of Cayman Zhongtian shall have resigned and Cayman Zhongtian shall have taken
all action to cause ZHUANG Heping to be elected to its Board of Directors as
Chairman of the Board and Chief Executive of Officer, and its officers to
consist of the following: Mr. CHEN Fajin, as President, XIE Weizhi, as Vice
President and CHEN Xinfa, as Vice President and R&D Director.
 
5.06        No Solicitation. Except as previously agreed to in writing by the
other party, neither the Company or Cayman Zhongtian shall authorize or permit
any of its officers, directors, agents, representatives, or advisors to (a)
solicit, initiate or encourage or take any action to facilitate the submission
of inquiries, proposals or offers from any person relating to any matter
concerning any Exchange, consolidation, business combination, recapitalization
or similar transaction involving the Company or Cayman Zhongtian, respectively,
other than the transaction contemplated by this Agreement or any other
transaction the consummation of which would or could reasonably be expected to
impede, interfere with, prevent or delay the Exchange or which would or could be
expected to dilute the benefits to the Company of the transactions contemplated
hereby. The Company or Cayman Zhongtian will immediately cease and cause to be
terminated any existing activities, discussions and negotiations with any
parties conducted heretofore with respect to any of the foregoing.
 
11
 
 

--------------------------------------------------------------------------------

 
5.07       Change of Fiscal Year. Cayman Zhongtian shall take action to change
its fiscal year to end on December 31.
 
5.08       Reporting Status.  Until at least December 31, 2012, Cayman Zhongtian
shall cause its Common Stock to continue to be registered under Sections 12(g)
of the Exchange Act, to comply in all material respects with its reporting and
filing obligations under the Exchange Act and to not take any action or file any
document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act even if the rules and regulations thereunder would permit such
termination.
 
5.09       Rule 144 Legal Opinions.  The Company shall cause Cayman Zhongtian to
pay, on behalf of each of the shareholders who hold any of the 100,000 shares of
Common Stock outstanding immediately prior to the Closing hereunder, the cost of
a reasonable number (but not fewer than one) of legal opinions as may be
required for the resale of the shares of Common Stock held by such shareholders
pursuant to Rule 144 under the Securities Act.




ARTICLE VI
CONDITIONS PRECEDENT
 
6.01       Conditions to Each Party’s Obligation to Effect the Exchange. The
respective obligation of each party to effect the Exchange is subject to the
satisfaction or waiver on or prior to the Closing Date of the following
conditions (except for item (b) (ix) of this Section which are the post Merger
conditions):
 
(a)  Deliverables of the Company.  The Company shall deliver to Cayman Zhongtian
the following:
 
(i)   a board resolutions from the Company and Zhongtian authorizing this
Agreement and the Exchange;
 
(ii)  an Officer Certificate of authorized officer of the Company certifying (1)
the accuracy of their representations and warranties as of the date of this
Agreement and as of the Closing; and (2) compliance with and performance of
their obligations with at or before the Closing;
 
(iii)  a certificate respecting the good standing of the Company from the
appropriate authorities in Hong Kong, dated not more than (5) business days
prior to the Closing Date (if the certificate is not available upon the Closing
Date, the certificate should be delivered shortly after the Closing Date); and
 
 
12
 
 

--------------------------------------------------------------------------------

 
(iv)     an opinion of counsel from the Company’s legal counsel certifying that
the terms, conditions and structure of this Exchange and all related
transactions including the ownership restructuring in China satisfies the laws
of the People’s Republic China.


(b)  Deliverables of Cayman Zhongtian. Cayman Zhongtian  shall deliver to the
Sellers the following:
 
(i)  an Officer Certificate of authorized officer of Cayman
Zhongtian  certifying (1) the accuracy of their representations and warranties
as of the date of this Agreement and as of the Closing; and (2) compliance with
and performance of their obligations with at or before the Closing;
 
(ii)  a Secretary Certificate of Cayman Zhongtian  certifying the signature of
the authorized officer of Cayman Zhongtian, good standing, articles of
incorporation, by laws of Cayman Zhongtian, and the resolutions approving the
Exchange;
 
(iii)  a certificate from Cayman Zhongtian and the authorized officer of Cayman
Zhongtian , on its own behalf, certifying zero liability at the time of the
Exchange.
 
(iv)  resolutions from Cayman Zhongtian approving the transaction;
 
(v)  the minute books of Cayman Zhongtian and any of its subsidiaries, including
its corporate seals, unissued stock certificates, stock registers, Certificate
of Incorporation, bylaws and corporate minutes;
 
(vi)  information on any bank accounts of Cayman Zhongtian and any of its
subsidiaries and confirmation of the cancellation of such bank accounts;
 
(vii)  copies of any material contracts of Cayman Zhongtian and any of its
subsidiaries;
 
(viii)  a certificate respecting the good standing of Cayman Zhongtian from the
Secretary of Cayman Islands; and
 
(ix)         an opinion of counsel from Cayman Zhongtian’s legal counsel to the
Company, that the terms, conditions and structure of this Exchange satisfy the
laws of Cayman Islands and the United States (if the opinion under the laws of
Cayman islands cannot be delivered on the Closing Date, an opinion under the
laws of the United States shall be delivered with the assurance from Cayman
Zhongtian and its legal counsel that the opinion under the laws of Cayman
Islands will be delivered shortly).


(x)         Auditor Letter. Auditor’s bring down letter or officer certificate
in case that auditor’s bring down letter is not available, confirming that
Cayman Zhongtian has no debt/obligation of any kind owed as of closing or the
 cancellation of all liabilities of Cayman Zhongtian and its subsidiaries.
 
 
13
 
 

--------------------------------------------------------------------------------

 
(xi)        An opinion from counsel to Cayman Zhongtian addressed to the
Sellers, and in form and substance satisfactory to the Sellers, to the effect of
the matters set forth in Sections 3.01 (e) and (f) hereof.
 
(xii)       An Officer Certificate of authorized officers and directors of
Cayman Zhongtian certifying that neither Cayman Zhongtian nor any of its
officers or directors will take any actions relating to Cayman Zhongtian without
written consent from the Company before Mr. Zhuang Heping’s appointment as new
director of Cayman Zhongtian becomes effective.


(xiii)      True and correct copies of the share certificates of Cayman
Zhongtian Common Stock representing the 100,000 currently outstanding shares.


(xiii)       Original share certificates representing the Exchange Shares in the
names and denominations specified on Exhibit A attached hereto.


(xiv)       The written resignations as contemplated by Section 6.03(b) hereof.


(xv)        Evidence that an appropriate Form 14f under the Exchange Act,
applicable to the change in directors contemplated hereby, is being concurrently
filed with the Securities and Exchange Commission.


6.02    Conditions to Obligations of Cayman Zhongtian. The obligations of Cayman
Zhongtian  to effect the Exchange are further subject to the following
conditions:
 
(a)  No Litigation. There shall not be pending or threatened by any Governmental
Entity any suit, action or proceeding (or by any other person any suit, action
or proceeding which has a reasonable likelihood of success), (i) challenging or
seeking to restrain or prohibit the consummation of the Exchange or any of the
other transactions contemplated by this Agreement or seeking to obtain from
Cayman Zhongtian or any of its subsidiaries any damages that are material in
relation to Cayman Zhongtian and its subsidiaries taken as a whole, (ii) seeking
to prohibit or limit the ownership or operation by the Company, Cayman Zhongtian
or any of its subsidiaries of any material portion of the business or assets of
the Company, Cayman Zhongtian or any of its subsidiaries, or to dispose of or
hold separate any material portion of the business or assets of the Company,
Cayman Zhongtian or any of its subsidiaries, as a result of the Exchange or any
of the other transactions contemplated by this Agreement, (iii) seeking to
impose limitations on the ability of Cayman Zhongtian to acquire or hold, or
exercise full rights of ownership of, any shares of Company Common Stock or
Common Stock of the Surviving Corporation, including, without limitation, the
right to vote the Company Common Stock or Common Stock of the Surviving
Corporation on all matters properly presented to the shareholders of the Company
or the Surviving Corporation, respectively, or (iv) seeking to prohibit Cayman
Zhongtian or any of its subsidiaries from effectively controlling in any
material respect the business or operations of the Company.
 
(b)  Due Diligence Investigation. Cayman Zhongtian shall be satisfied with the
results of its due diligence investigation of the Company and Zhongtian in its
sole and absolute discretion.
 
6.03   Conditions to Obligation of the Company. The obligation of the Company to
effect the Exchange is further subject to the following conditions:
 
 
14
 
 

--------------------------------------------------------------------------------

 
(a)  No Litigation. There shall not be pending or threatened by any Governmental
Entity any suit, action or proceeding (or by any other person any suit, action
or proceeding which has a reasonable likelihood of success), (i) challenging or
seeking to restrain or prohibit the consummation of the Exchange or any of the
other transactions contemplated by this Agreement or seeking to obtain from
Cayman Zhongtian or any of its subsidiaries any damages that are material in
relation to Cayman Zhongtian and its subsidiaries taken as a whole, (ii) seeking
to prohibit or limit the ownership or operation by the Company, Cayman Zhongtian
or any of its subsidiaries of any material portion of the business or assets of
the Company, Cayman Zhongtian or any of its subsidiaries, or to dispose of or
hold separate any material portion of the business or assets of the Company,
Cayman Zhongtian or any of its subsidiaries, as a result of the Exchange or any
of the other transactions contemplated by this Agreement, (iii) seeking to
impose limitations on the ability of Cayman Zhongtian to acquire or hold, or
exercise full rights of ownership of, any shares of Company Common Stock or
Common Stock of the Surviving Corporation, including, without limitation, the
right to vote the Company Common Stock or Common Stock of the Surviving
Corporation on all matters properly presented to the shareholders of the Company
or the Surviving Corporation, respectively, or (iv) seeking to prohibit Cayman
Zhongtian or any of its subsidiaries from effectively controlling in any
material respect the business or operations of the Company.
 
(b)  Resignations. Cayman Zhongtian shall deliver to the Company written
resignations of all of the officers of Cayman Zhongtian and evidence of election
of those new directors and officers as further described in Section 5.05 herein.
 
(c)  Rule 14f-1. Cayman Zhongtian, shall file with the SEC and mail to its
shareholders of record an information statement prepared in accordance with SEC
Rule 14f-1, containing information about the change of directors of the board,
among other things. Before the effectiveness of the change of directors of the
board, the current board and management of Cayman Zhongtian shall not take any
action relating to Cayman Zhongtian without the written consent of the Company.
 
(d)  Officer Certificates.  Cayman Zhongtian’s executive officers shall deliver
a certificate on the absence of any liabilities or claims to the Company or its
assets to the satisfaction of the Company.
 
ARTICLE VII
TERMINATION, AMENDMENT AND WAIVER
 
7.01    Termination. This Agreement may be terminated and abandoned at any time
prior to the Effective Time of the Exchange:
 
(a)  by mutual written consent of Cayman Zhongtian and the Company;
 
(b)  by either Cayman Zhongtian or the Company if any Governmental Entity shall
have issued an order, decree or ruling or taken any other action permanently
enjoining, restraining or otherwise prohibiting the Exchange and such order,
decree, ruling or other action shall have become final and nonappealable;
 
(c)  by either Cayman Zhongtian or the Company if the Exchange shall not have
been consummated on or before February 11, 2011 (other than as a result of the
failure of the party seeking to terminate this Agreement to perform its
obligations under this Agreement required to be performed at or prior to the
Effective Time of the Exchange);
 
15
 
 
 

--------------------------------------------------------------------------------

 
(d)  by Cayman Zhongtian, if the Company willfully fails to perform in any
material respect any of its material obligations under this Agreement; or 
 
(e)  by the Company, if Cayman Zhongtian  willfully fails to perform in any
material respect any of their respective obligations under this Agreement.
 
7.02   Effect of Termination. In the event of termination of this Agreement by
either the Company or Cayman Zhongtian as provided in Section 7.01, this
Agreement shall forthwith become void and have no effect, without any liability
or obligation on the part of Cayman Zhongtian, or the Company, other than the
provisions of the last sentence of Section 5.01(a) and this Section 7.02.
Nothing contained in this Section shall relieve any party for any breach of the
representations, warranties, covenants or agreements set forth in this
Agreement.
 
7.03   Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties.
 
7.04   Extension; Waiver. Subject to Section 7.0 1(c), at any time prior to the
Effective Time of the Exchange, the parties may (a) extend the time for the
performance of any of the obligations or other acts of the other parties, (b)
waive any inaccuracies in the representations and warranties contained in this
Agreement or in any document delivered pursuant to this Agreement, or (c) waive
compliance with any of the agreements or conditions contained in this Agreement.
Any agreement on the part of a party to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party. The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.
 
7.05  Procedure for Termination, Amendment, Extension or Waiver. A termination
of this Agreement pursuant to Section 7.01, an amendment of this Agreement
pursuant to Section 7.03 or an extension or waiver of this Agreement pursuant to
Section 7.04 shall, in order to be effective, require in the case of Cayman
Zhongtian or the Company, action by its Board of Directors.
 
7.06  Return of Documents. In the event of termination of this Agreement for any
reason, Cayman Zhongtian and the Company will return to the other party all of
the other party’s documents, work papers, and other materials (including copies)
relating to the transactions contemplated in this Agreement, whether obtained
before or after execution of this Agreement. Cayman Zhongtian and Company will
not use any information so obtained from the other party for any purpose and
will take all reasonable steps to have such other party’s information kept
confidential.
 
ARTICLE VIII
INDEMNIFICATION AND RELATED MATTERS
 
8.01  Survival of Representations and Warranties. The representations and
warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive the Effective Time of the Exchange for a period of 18
months; and as a result, no party shall be entitled to indemnification hereunder
with respect to a breach or alleged breach of any representation or warranty
hereunder except to the extent that notice of a claim for indemnification
hereunder with respect to such breach or alleged breach is given to the party
that would be the indemnifying party not later than the 18-month anniversary of
the closing hereunder.
 
 
16
 
 

--------------------------------------------------------------------------------

 
8.02    Indemnification.
 
(a)  Irrespective of any due diligence investigation conducted by the Company
with regard to the transactions contemplated hereby, Cayman Zhongtian and its
controlling persons as of the time of the execution and delivery of this
Agreement shall indemnify and hold the Seller Group, including the Sellers, the
Company and Zhongtian and each of their respective officers and directors (the
“Company Representatives”) harmless from and against any and all liabilities,
obligations, damages, losses, deficiencies, costs, penalties, interest and
expenses (collectively, “Losses”) arising out of, based upon, attributable to or
resulting from any and all Losses incurred or suffered by the Company or any of
the Company Representatives resulting from or arising out of any breach of a
representation, warranty or covenant made by Cayman Zhongtian as set forth
herein.
 
(b)  The Company shall indemnify and hold Cayman Zhongtian and each of its
officers and directors (the “Cayman Zhongtian Representatives”) harmless from
and against any and all liabilities, obligations, damages, losses, deficiencies,
costs, penalties, interest and expenses (collectively, “Losses”) arising out of,
based upon, attributable to or resulting from any and all Losses incurred or
suffered by Cayman Zhongtian or any of Cayman Zhongtian Representatives
resulting from or arising out of any breach of a representation, warranty or
covenant made by Company as set forth herein.  Anything to the contrary
notwithstanding, neither the Company nor any other member of the Seller Group,
either alone or in the aggregate, shall be be required to pay, in the aggregate,
Losses under this Agreement (including without limitation this Section 8.02) in
excess of the fair value of the outstanding shares of Cayman Zhongtian
immediately prior to the execution and delivery of this Agreement.
 
8.03    Notice of Indemnification. In the event any proceeding shall be
threatened or instituted or any claim or demand shall be asserted in respect of
which payment may be sought by Cayman Zhongtian or any Cayman Zhongtian
Representative or by the Company or any Company Representative, against the
other, as the case may be (each an “Indemnitee”), under the provisions of this
Article VIII (an “Indemnity Claim”), the Indemnitee shall promptly cause written
notice of the assertion of any such Claim of which it has knowledge which is
covered by this indemnity to be forwarded to Cayman Zhongtian Representative,
who shall be KAEYO Investments Ltd., 5 Aharonson Street, Ra'anana 43399, Israel,
or the Company, as the case may be. Any notice of an Indemnity Claim by reason
of any of the representations, warranties or covenants contained in this
Agreement shall state specifically the representation, warranty or covenant with
respect to which the Indemnity Claim is made, the facts giving rise to an
alleged basis for the Claim; and the amount of the liability asserted against
the Indemnitor by reason of the Indemnity Claim. Within ten (10) days of the
receipt of such
 
 
17
 
 

--------------------------------------------------------------------------------

 
written notice, Cayman Zhongtian Representative or the Company, as the case may
be, shall notify the Indemnitee in writing of its intent to contest the
indemnification obligation (a “Contest”) or to accept liability hereunder. If
Cayman Zhongtian Representative or the Company, as the case may be, does not
respond within ten (10) days of the request of such written notice to such
written notice, Cayman Zhongtian Representative or the Company, as the case may
be, will be deemed to accept liability as it relates to the Exchange
Consideration. In such event, the Indemnitee will deliver a Notice to Cayman
Zhongtian that there is a determination of liability to this Section 8.03 and
Cayman Zhongtian shall be instructed to adjust the Exchange Consideration. In
the event of a Contest, within ten (10) days of the receipt of the written
notice thereof, the parties will select arbitrators and submit the dispute to
binding arbitration at a venue to be located in Cayman Islands. The arbitrators
shall be selected by the mutual agreement of the parties. If the parties can not
agree on the arbitrator, each may select one arbitrator and the two designated
arbitrators shall select the third arbitrator. If the third arbitrator can not
be agreed upon, the proper arbitration authority in Cayman Islands shall select
the third arbitrator. A decision by the individual arbitrator or a majority
decision by the three arbitrators shall be final and binding upon the parties.
Such arbitration shall follow the laws of the State of New York and must be
resolved by the arbitrators within thirty (30) days after the matter is
submitted to arbitration. If the arbitration is ruled favorably for Cayman
Zhongtian so that there is a determination of a Loss, the Indemnitee will
deliver a Notice to Cayman Zhongtian that there is a determination of liability
pursuant to this Section 8.03 and Cayman Zhongtian shall adjust the Exchange
Consideration deposit accordingly.
 
ARTICLE IX
GENERAL PROVISIONS
 
9.01           Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally or sent by facsimile, electronic mail, or
overnight courier (providing proof of delivery) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):
 
(a)  
if to Cayman Zhongtian, to:
Zhongtian Mould Technologies, Inc.
c/o Codan Trust Company (Cayman) Ltd.
Cricket Square, Hutchins Drive
Grand Cayman, KY1-1111
Cayman Islands
Tel: 345-945-3901
Fax: 345-945-3902
 
Copy to:
Anslow & Jaclin LLP
Attn:  Gregg E. Jaclin, Esq.
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726Tel: 732-409-1212
Fax: 732-577-1188

 
 
 
18

 
 

--------------------------------------------------------------------------------

 
(b)  
if to the Company, to:
 
ZHUANG Heping
Jinjiang Zhongtian Mould Company Limited
No.100 Bin-Yang Road, Fang-Jiao New Village
Chen－dai Town, Jinjiang City
Fujian Province, China
Tel:0086-13905979177
Fax：0086-595-85192803
 
Copy to:
 
Troutman Sanders LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attention: Jie Xiu, Esq.
(212) 704-6018 phone
(212) 704-5904 fax

 


9.02    Definitions. For purposes of this Agreement:
 
(a)  an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person;
 
(b)  “material adverse change” or “material adverse effect” means, when used in
connection with the Company or Cayman Zhongtian, any change or effect that
either individually or in the aggregate with all other such changes or effects
is materially adverse to the business, assets, properties, condition (financial
or otherwise) or results of operations of such party and its subsidiaries taken
as a whole (after giving effect in the case of Cayman Zhongtian to the
consummation of the Exchange);
 
(c)  “person” means an individual, corporation, partnership, joint venture,
association, trust, limited liability company, unincorporated organization or
other entity; and 
 
(d) a “subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) is owned directly or indirectly by
such first person.
 
9.03    Interpretation. When a reference is made in this Agreement to a Section,
Exhibit or Schedule, such reference shall be to a Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated. The headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.
 
 
19
 
 

--------------------------------------------------------------------------------

 
9.04    Entire Agreement; No Third-Party Beneficiaries. This Agreement and the
other agreements referred to herein constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement. This Agreement
is not intended to confer upon any person other than the parties any rights or
remedies.
 
9.05    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
 
9.06     Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.
 
9.07     Enforcement. The parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court located in Cayman
Islands, this being in addition to any other remedy to which they are entitled
at law or in equity. In addition, each of the parties hereto (a) agrees that it
will not attempt to deny or defeat such personal jurisdiction or venue by motion
or other request for leave from any such court, and (b) agrees that it will not
bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any state court other than such court.
 
9.08      Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
 
9.10     Counterparts. This Agreement may be executed in one or more identical
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more such counterparts shall have been
executed by each of the parties and delivered to the other parties.
 
 
 
20
 
 

--------------------------------------------------------------------------------

 
9.11     Interpretation.  The parties agree that this Agreement shall be deemed
to have been jointly and equally drafted by them, and that the provisions of
this Agreement therefore shall not be construed against a party or parties on
the ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.
 
 
[Signature Page Follows]


 
 
 
 
21

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.
 


 

       
ZHONGTIAN MOULD TECHNOLOGIES, INC.
 
 
By:
 /s/ Yoel Neeman      
Name: Yoel Neeman
     
Title: Chief Executive Officer and Chairman
         

 
 
 
 
22
 
 
 

--------------------------------------------------------------------------------

 
 

       
SINO-MOULD INTERNATIONAL COMPANY LIMITED
     
By:
 /s/ Lin Chin Piao      
Name:  Lin Chin Piao
     
Title:  Director
         

 


JINJIANG ZHONGTIAN MOULD CO., LIMITED
     
By:
  /s/ ZHUANG Heping      
Name: ZHUANG Heping
     
Position:  Chief Executive Officer
         



Sellers
 
   
Zhongmo Investment Holdings Corp.
 
 
By:
/s/ Lin Chin Piao      
Name:  Lin Chin Piao
Title:  Director
 

 

     
Eon Capital International Inc.
 
 
By:
  /s/ Huang Qiang      
  Name:  Huang Qiang
  Title:  Director
 

 
 
 
 
 
23
 
 

--------------------------------------------------------------------------------

 
 